Defendant’s ineffective assistance claims primarily involve matters outside the record concerning counsel’s strategic choices (see People v Love, 57 NY2d 998 [1982]). Although defendant raised these claims in unsuccessful CEL 440.10 motions, defendant’s motions for leave to appeal to this Court were denied (see CEL 450.15 [1]; 460.15). Accordingly, our review is limited to the trial record. To the extent the trial record permits review, we conclude that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant has not shown “the absence of strategic or other legitimate explanations” for the various aspects of counsel’s conduct challenged on appeal (People v Rivera, 71 NY2d 705, 709 [1988]). Furthermore, given the overwhelming evidence of guilt, defendant has not shown a reasonable probability that any of his attorney’s alleged errors or omissions affected the outcome of the trial or undermined confidence in the result. Concur — Gonzalez, EJ., Andrias, Saxe and Sweeny, JJ.